       Case 1:19-cv-00205-GBD-KNF Document 92 Filed 08/07/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
EVERTON STERLING,

                          Plaintiff,

                 V.
                                                              REPORT AND RECOMMENDATION
DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR FEMIT                                      19-CV-205 (GBD) (KNF)
TRUST 2006-FF6, et al.,

                          Defendants.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE

        On January 29, 2019, the Court directed defendants Larry Tate Powell and Davidson

Fink LLP ("Powell and DF") to file their motion to dismiss, on or before February 8, 2019. See

Docket Entry No. 7. On February 7, 2019, Powell and DF's filing of their motion to dismiss was

rejected and the motion terminated by the court's Case Management/Electronic Case Filing

("ECF") system for "FILING ERROR- DEFICIENT DOCKET ENTRY." Docket Entry No. 8.

On February 15, 2019, Powell and DF filed a document styled "AMENDED NOTICE OF

MOTION TO DISMISS." On February 20, 2019, Powell and DF filed their "MEMORANDUM

OF LAW IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS." Docket Entry No. 21.

The plaintiff, proceeding prose, filed his: (i) motion to strike Powell and DF's motion to

dismiss, Docket Entry No. 23; (ii) memorandum oflaw in support of the motion, Docket Entry

No. 24, and (iii) opposition to Powell and DF's motion to dismiss, Docket Entry No. 27,

asserting, inter alia, Powell and DF's motion was "long overdue." On March 18, 2019, Powell




                                                          1
      Case 1:19-cv-00205-GBD-KNF Document 92 Filed 08/07/19 Page 2 of 4



and DF filed their memorandum oflaw in support of the motion, Docket Entry No. 53, and an

affirmation by their attorney in support of their motion, Docket Entry No. 54.

          Powell and DF failed to comply with the Court's January 29, 2019 order because they did

not file their motion, as directed, on or before February 8, 2019. Filing and receiving users of the

court's ECF system have a duty "to regularly review the docket sheet of the case." Rule 9 .1 of

this court's ECF Rules & Instructions. When their motion was rejected on February 7, 2019,

Powell and DF still had time to comply with the Court's January 29, 2019 order or to seek an

extension of time to comply, pursuant to Fed. R. Civ. P. 6(b). They failed to do so. Instead,

without seeking and obtaining authorization from the Court or providing any explanation for

their failure to comply with the Court-ordered deadline, Powell and DF filed an amended notice

of motion, on February 15, 2019, more than one week after their motion was terminated by the

ECF system. Their unauthorized amended notice of motion was not accompanied by a

memorandum of law and supporting affidavits and exhibits, as required by Local Civil Rule 7 .1

of this court. Five days after filing their unauthorized amended notice of motion, on February

20, 2019, Powell and DF filed their memorandum oflaw, to which numerous exhibits were

attached, improperly. It was not until March 18, 2019, fifteen days after the plaintiff filed his

motion to strike and opposed the motion to dismiss and more than one month after the filing of

the amended notice of motion, that Powell and DF filed their: (1) counsel's affirmation in

support of the motion, in violation of Fed. R. Civ. P. 6(b)(2); and (2) memorandum oflaw,

previously filed on February 20, 2019. Powell and DF did not reply to the plaintiffs opposition

to their motion, including his assertion of the motion's untimeliness or respond to his motion to

strike.

          "Filing deadlines, like statutes of limitations, necessarily operate harshly and
          arbitrarily with respect to individuals who fall just on the other side of them, but if


                                                    2
     Case 1:19-cv-00205-GBD-KNF Document 92 Filed 08/07/19 Page 3 of 4



       the concept of a filing deadline is to have any content, the deadline must be
       enforced. 'Any less rigid standard would risk encouraging a lax attitude toward
       filing dates,' United States v. Boyle, 469 U.S. [241,] 249 [105 S. Ct. 687, 691-692,
       83 L.Ed.2d 622] [ (1985)]. A filing deadline cannot be complied with, substantially
       or otherwise, by filing late-even by one day."

       Houston v. Lack, 487 U.S. 266,282, 108 S. Ct. 2379, 2388 (1988).

       The Court finds that Powell and DF failed to comply with the January 19, 2019

order directing that their motion to dismiss be filed on or before February 8, 2019,

without: (i) providing any reason for their failure; (ii) seeking and obtaining an extension

oftime to file their motion; and (iii) seeking and obtaining authorization for their belated

and improper filings. Accordingly, denying Powell's and DF's motion, with prejudice, is

warranted.

                                      RECOMMENDATION

       For the foregoing reasons, I recommend that Powell and DF's motion to dismiss, Docket

Entry No. 14, be denied, with prejudice.

       FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the Honorable

George B. Daniels, 500 Pearl Street, Room 1310, New York, New York, 10007, and to the

chambers of the undersigned, 40 Centre Street, Room 425, New York, New York, 10007. Any

requests for an extension oftime for filing objections must be directed to Judge Daniels. Failure

to file objections within fourteen (14) days will result in a waiver of objections and will

preclude appellate review. See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v.



                                                 3
       Case 1:19-cv-00205-GBD-KNF Document 92 Filed 08/07/19 Page 4 of 4




Nash, 328 F.3d 98, 107 (2d Cir. 2003).

Dated: New York, New York                    Respectfully submitted,
       August 7, 2019

         Copy mailed to:
                                             KEVIN NATHANIEL FOX
         Everton Sterling                    UNITED STATES MAGISTRATE JUDGE




evertonsterling.rr

                                         4
